



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Tyrell, 2018 ONCA 968

DATE: 20181130

DOCKET: C63566

Doherty, Miller and Fairburn JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Ronald George Tyrell

Appellant

Mark C. Halfyard, for the appellant

Sarah Shaikh and Alexia Bystrzycki, for the respondent

Heard: November 29, 2018

On appeal from the conviction entered on July 19, 2016
    and the sentence imposed on December 7, 2016 by Justice Hugh K. OConnell of
    the Superior Court of Justice.

APPEAL BOOK ENDORSEMENT

(1)

The Hearsay Issue

[1]

The trial judge acknowledged during the evidence that anything said by
    Isaacs (not a witness) to the police officer (a witness) was admissible for
    narrative purposes and not for its truth. Nothing in his reasons suggests any
    departure from that self-instruction.

(2)

The
W.D.
Issue

[2]

We are satisfied that the trial judge properly applied
W.D.
Read as a whole, the reasons demonstrate that the trial judge understood he was
    required to apply the burden of proof to the totality of the evidence. Indeed
    the trial judges consideration of the other count, on which he acquitted,
    despite rejecting the appellants evidence is a strong testament to his
    understanding of
W.D.

(3)

The Delay in Giving Reasons

[3]

In our view, any delay in giving reasons was driven primarily by efforts
    to accommodate all parties. Nothing in the circumstances would justify a
    finding that the presumption of integrity had been rebutted by the delay in
    giving reasons.

[4]

The appeal is dismissed.


